Citation Nr: 1131670	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right hand nerve damage.

2.  Entitlement to service connection for right leg weakness.

3.  Entitlement to service connection for left foot drop, to include as secondary to service-connected lumbar rotoscoliosis.

4.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with depressed mood.

5.  Entitlement to a rating in excess of 20 percent for residuals of an excised ganglion cyst in the right ankle and calf area.

6.  Entitlement to a rating in excess of 20 percent lumbar rotoscoliosis with radiation to the left leg.

7.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing was held in May 2011, in Washington, D.C., before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for a left foot drop, an increased rating for lumbar rotoscoliosis, and TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has not been shown to have right hand nerve damage that is related to her military service.

2.  The Veteran has not been shown to have right leg weakness that is related to her military service or to a service-connected disability.

3.  The service-connected residuals of an excised ganglion cyst on the right ankle are manifested by subjective complaints of pain.  The residual scar is not tender, deep, or at least 465 square centimeters, and there is no ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  Right hand nerve damage was not incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Right leg weakness was not incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for an evaluation in excess of 20 percent for residuals of an excised ganglion cyst in the right ankle and calf area have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.71a, 4.118, Diagnostic Code 7805-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in February 2007, prior to the initial decision on the claims in July 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.   The notice letter informed the Veteran of the evidence necessary to substantiate her claims for service connection and for an increased evaluation and explained that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Examples of such evidence were also included.  

Moreover, the February 2007 letter explained how disability ratings and effective dates are determined.  The letter also advised the Veteran of the division of responsibilities in obtaining the evidence to support her claims.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  She was also provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded a VA examination in March 2007 in connection with her claims for service connection for right hand nerve damage and right leg weakness and for an increased evaluation for residuals of an excised ganglion cyst in the right ankle and calf area.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate in regards to these particular issues, as it is predicated on a review of all pertinent evidence as well as on a physical examination.  The examiner discussed whether the Veteran had a current diagnosis of a right hand disorder and a right leg disorder and fully addressed the rating criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of an excised ganglion cyst since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met in connection with the issues of entitlement to service connection for a right hand disorder and right leg weakness and for an increased evaluation for residuals of an excised ganglion cyst on the right ankle. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

I.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Right Hand

The Veteran contends that she has right hand nerve damage due to an injury in service.  In May 2011, she testified that her right palm was cut during officer candidate school and that the injury resulted in nerve damage that affects her right thumb.  She stated that she has right hand weakness and tingling, but indicated that she has not sought any treatment.

The Veteran's service treatment records show that she was referred to the neurology clinic in January 1997 with complaints of pain and numbness in her right hand, particularly in her right thumb and palm.  She reportedly fell several years earlier and injured the side of her wrist.  She was noted to have a scar and nodular lesion in the area of the pain.  The consultation report indicates that the fall four years earlier required stitches on the side of her wrist. The assessment was that she probably had right carpel tunnel syndrome that was possibly related to trauma and that the laceration may have developed a neuroma.  There are no other complaints or findings in remainder of her service treatment records.

During a March 2007 VA examination, the Veteran reported injuring her right hand in 1997 after falling.  She complained of constant tingling and numbness with grip strength weakness of the right hand since the injury.  She also complained of constant pain in the right hand and thumb.  However, a physical examination of the right hand revealed no abnormalities in her range of motion, and the neurological examination, which included sensory and motor testing, was also normal.  The examiner indicated that there was no pathology of right hand nerve damage, and thus, a diagnosis was not rendered.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Veteran provided testimony regarding an injury in service and continuing symptoms since the injury.  Although the service treatment records do not corroborate her reported history of an injury in service, they do indicate she had some complaints at the beginning of her service that pertained to a pre-service injury.  Nevertheless, regardless of what complaints were noted in service, the evidence does not establish the presence of a current right hand disorder.

The Board notes that the Veteran is competent to describe her current symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nevertheless, despite her complaints, the evidence does not show that the Veteran has a current diagnosis.  Significantly, the March 2007 VA examiner reviewed the Veteran's reported history and complaints as well as medical records and performed a physical examination after which he stated that there was no pathology of the right hand to render a diagnosis.  Such a statement is highly probative in determining whether a current disability exists. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."" Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by the Board that lay statements are of slight probative value is completely within the Board's discretion).

As a diagnosis associated with the Veteran's claimed right hand nerve damage has not been established, there is no evidence of a current disability.  Accordingly, the Board concludes that service connection for right hand nerve damage is not warranted, and that the claim must be denied.


B.  Right Leg Weakness

The Veteran has contended that she currently has right leg weakness that is related to her military service.  In May 2011, she testified that she has had right leg weakness since service and that it has progressively worsened.  She also stated that her ganglion cyst surgery resulted in weakness and scar tissue that limited her ability to effectively climb stairs or walk for extended periods of time.  She indicated that she has received intermittent treatment for 11 years.  

Apart from the symptoms associated with the right ankle ganglion cyst and its excision in service, the Veteran's service treatment records are silent for complaints, findings, or diagnosis referable to right leg weakness.  

Despite the Veteran's testimony of continuing symptoms and intermittent treatment since service, post-service treatment records do not document complaints or any findings of right leg weakness.  A June 2005 private treatment records notes the Veteran's complaints of right foot drop and right calf pain at the surgical site.  However, the examining physician did not render a diagnosis.  In fact, he assessed the Veteran as having left leg weakness and decreased reflexes, but there were no findings or diagnosis pertaining to her right leg.  

Moreover, the Board notes that the Veteran filed her claim for service connection for right leg weakness in September 2006.   The Court held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  There is no indication that the Veteran has been diagnosed with a current disorder at any time between September 2006 and the date of this decision.  

During a March 2007 VA examination, the Veteran complained of right leg pain, but a physical examination did not reveal any evidence of abnormality, such as a decreased range of motion, pain, weakness, or neurological deficits.  The examiner stated that there was no pathology to render a diagnosis pertaining to the Veteran's claimed right leg weakness.

Although the Veteran is competent to report her symptoms, the record does not establish the presence of a current disability associated with those complaints and symptoms.  Indeed, the Board finds the March 2007 VA examination findings to be highly probative, as the examiner was a physician who reviewed the Veteran's medical history and reported complaints and performed a physical examination.  

In the absence of evidence of the claimed disability, there can be no valid claim of service connection on a direct or secondary basis.  Brammer, supra; Degmetich, supra.  Accordingly, the Board concludes that service connection for right leg weakness must be denied.


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran is currently assigned a 20 percent disability evaluation for her residuals of an excised ganglion cyst in the right ankle and calf area pursuant to 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7805-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).  Thus, the record indicates that the surgical scar is rated based on limitation of right ankle motion.

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and she has not requested consideration under the revised rating criteria.  Therefore, the Board will consider her claim under the old criteria.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A 30 percent rating is warranted when the area of the scar or scars exceeds 72 square inches (465 sq. cm.).  A 40 percent rating is warranted for an area or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Note 2 following the criteria states that a deep scar is one associated with underlying soft tissue damage.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Note 2 following the criteria states that a superficial scar is one not associated with underlying soft tissue damage.

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, the Veteran filed her claim for an increased evaluation in September 2006.  During her March 2007 VA examination, she complained of intermittent muscle spasms and occasional numbness in the area of the scar; however, there was no pain on the day of the examination.  The Veteran was not taking any medication for the condition, and she had no functional impairment.  An examination of the right ankle revealed a scar on the lateral aspect of the right calf that was 20 centimeters x .2 centimeters.  The scar was level and nontender, and there was no disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes, or abnormal texture.  The skin was normal without the presence of malignant lesions, acne, alopecia, cellulitis, crusting, and induration or any other abnormality.  She had right ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  After repetitive motion, there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  A neurological evaluation of the lower extremity was normal.  

A March 2010 VA treatment record indicates the Veteran reported having right calf pain since her surgery in 1999.  She also reported having a general increase in pain, but not symptoms specific to the service-connected right ankle/calf disability.

Because the Veteran's surgical scar is not shown to be unstable, deep, or painful and is less than 465 square centimeters, Diagnostic Codes 7802, 7803, and 7804 are not applicable.

Under Code 7805, scars are rated based on limitation of function of the affected part.  38 C.F.R. § 4.118.  However, the March 2007 VA examiner indicated that there was no functional impairment.  Moreover, the Veteran is already in receipt of the maximum schedular evaluation for limitation of motion of the ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.    

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, the Board finds that the criteria for a rating in excess of 20 percent are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  In this regard, the Veteran has not been shown to have ankylosis of the right ankle.  In fact, the March 2007 VA examiner found that she had right ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990).  In addition, the Board notes that a 20 percent disability evaluation represents the maximum schedular rating for an ankle disability available under Diagnostic Codes 5272, 5273, and 5274.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274.

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Veteran is already assigned the maximum schedular evaluation under Diagnostic Code 5271.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, are not applicable to the Veteran's current claim.  Moreover, the March 2007 VA examiner specifically stated that there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  Therefore, the Board finds that an increased evaluation is not warranted for the Veteran's residuals of an excised ganglion cyst in the right ankle and calf area. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's residuals of an excised ganglion cyst are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of an excised ganglion cyst under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for right hand nerve damage is denied.

Service connection for right leg weakness is denied.

A rating in excess of 20 percent for the residuals of an excised ganglion cyst in the right ankle and calf area is denied.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in March 2007 in connection with her claims for service connection for left foot drop and for an increased evaluation for lumbar rotoscoliosis with radiation to the left leg.  However, the examination report contains unclear or contradictory statements with regards to those particular disabilities.  In this regard, the examiner indicated that the history of the left foot drop was addressed in the history of the low back; however, the history of the low back refers to "right foot drop."  There was no discussion of left foot drop in the history section.  Moreover, the March 2007 VA examiner indicated that there was additional limitation in range of motion of the lumbar spine with repetitive motion; however, the additional limitation was noted as "0" degrees.  

In addition, the Veteran was afforded a VA examination in March 2007 in connection with her claim for an increased evaluation for an adjustment disorder with depressed mood.  However, the Board finds that the examination report does not adequately address the rating criteria.  For example, there was no discussion of whether she had obsessional rituals, impaired impulse control, delusions, hallucinations, neglect of personal appearance and hygiene, or grossly inappropriate behavior.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that additional VA examinations and medical opinions are necessary to determine the nature and etiology of any left foot drop that may be present and to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine and psychiatric disabilities.

The Board further notes that a decision on the claims for service connection and increased evaluations could change the outcome of the Veteran's claim for TDIU. In this regard, a grant of service connection for left foot drop or an increased evaluation for her lumbar spine or psychiatric disability could affect the adjudication of the TDIU claim.  As such, the claims are inextricably intertwined.  For this reason, the service connection and increased evaluation claims must be resolved prior to the adjudication of claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left foot drop that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and assertions.

The examiner should opine whether it is at least as likely as not that that the Veteran has a left foot drop that is causally or etiologically related to her military service.  The examiner should also state whether she has a left foot drop that was either caused by or permanently aggravated by her service-connected lumbar rotoscoliosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected lumbar rotoscoliosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability. 
In so doing, he or she should opine as to whether any neurological symptoms, such as radiculopathy or foot drop, are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her adjustment disorder with depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected psychiatric disability.

The examiner should also report all signs and symptoms necessary for rating the Veteran's adjustment disorder with depressed mood under the General Rating Formula for Mental Disorders.  The findings of the examiner should also address the level of social and occupational impairment attributable to the disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination to determine whether her service-connected disabilities render him unemployable.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


